*431ON MOTION FOR REHEARING
PER CURIAM:
The appellant seeks a rehearing (he does not pray for transfer) on two bases. He first says the opinion is factually incorrect by stating the appellant was never in jail. To demonstrate the contrary he attaches copies of three arrest reports to the motion.
By this method the appellant attempts to present a consideration not before the trial court. The motion does not direct the attention of this court to a material matter of fact “overlooked or misinterpreted by the court” as required by Rule 84.17. The sole reference in the record to the subject is the following: “THE COURT: — He hasn’t been in jail at all? MR. MOUNTJOY: No, sir. He’s been on bond.” The record was approved by trial counsel. It was not questioned on appeal except by the post opinion motion. Such does not provide a basis for rehearing.
Moreover, no aspect of the motion affects the substance of the opinion. Appellant avers two of the reports indicate the defendant spent over 24 hours in jail “which would trigger his speedy trial rights earlier than that date referred to [in] the Court’s opinion.” The opinion considered those rights to be triggered on May 20, 1982, when the record shows the defendant submitted himself to the jurisdiction of the court.
The first two reports reflect very brief periods of detention on November 23, 1982 and October 20, 1983. Each suggests a booking before the defendant was released on bond.
The third report reflects the appellant was arrested at the time of the offense at 14:45 on February 27, 1982. A typed notation says bond was set at $150,000. There is a cryptic notation “Released 2-28-82 $10,000.” However, there is nothing in the record to establish a complaint had been filed. The docket sheets before this court show a complaint was first filed April 16, 1982. That arrest and brief detention would not constitute “holding to answer a criminal charge” to trigger a speedy trial resulting from the complaint filed April 16, 1982. United States v. MacDonald, supra; United States v. Marion, supra, and related cases cited in the opinion.
In the post opinion motion the appellant charges the court with resorting to conjecture, assumption and guesswork in determining the trial court found the defendant guilty. This is reargument. “Reargument of issues determined by the opinion will be disregarded.” Rule 84.17. The appellant’s post opinion motion is denied.
All concur.